Exhibit 10.1 FORM OF PURCHASE AGREEMENT This Purchase Agreement (this “Agreement”) is made and entered into as of this day of March, 2009, by and between (the “Holder”), and CommScope, Inc., a Delaware corporation (the “Company”). RECITALS WHEREAS, the Company desires to issue and sell to the Holder $ principal amount of the Company’s 3.5% Convertible Senior Subordinated Debentures due 2024 (the “New Debentures” or the “3.5% Debentures”) at a purchase price of $1,000 per $1,000 principal amount of New Debentures; WHEREAS, the Holder desires to purchase $ principal amount of New Debentures at a purchase price of $1,000 per $1,000 principal amount of New Debentures on the terms and conditions set forth in this Agreement (the “Sale of New Debentures” or the “Transaction”); WHEREAS, the 3.5% Debentures will be issued pursuant to the Indenture, to be entered into by the Company and the Trustee named therein (the “Indenture”), substantially in the form of Exhibit A attached hereto; NOW, THEREFORE, in consideration of the premises and the agreements set forth below, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE I Sale of Debentures Section 1.1 Sale of the 3.5% Debentures.Upon the terms and subject to the conditions of this Agreement, at the Closing, the Company shall sell to the Holder, and the Holder agrees to purchase from the Company, the $ aggregate principal amount of New Debentures at a purchase price of $1,000 per $1,000 principal amount thereof (the “Purchase Price”). Section 1.2 Closing. The closing of the Transaction (the “Closing”) is anticipated to take place on the fifth business day (March 19, 2009) after the date hereof at the offices of the Company, 1100 CommScope Place SE, Hickory, North Carolina 28603, or on such other date and at such other place as the parties may agree in writing (the “Closing Date”). At the Closing, with regard to the sale of New Debentures, (A) the Holder shall deliver or cause to be delivered to the Company the Purchase Price in cash by wire transfer of immediately available funds and (B) the Company shall issue to the Holder the New Debentures. Section 1.3 Conditions to Closing. (i) The obligation of the Holder hereunder to consummate the Transaction at the Closing is subject to the satisfaction, at or before the Closing Date, of each of the following conditions, provided that these conditions are for the Holder’s sole benefit and may be waived by the Holder at any time in its sole discretion by providing the Company with prior written notice thereof: (a) The Company shall have executed and delivered this Agreement to Holder; (b) The Company and the Trustee shall have executed and delivered the Indenture; (c) The Company shall have executed and delivered the 3.5% Debentures in the aggregate principal amount set forth in Section 1.1; (d) The Company shall have submitted a subsequent listing application for the shares of the Company’s common stock, par value $0.01 per share (the “Common Stock”) issuable upon conversion of the 3.5% Debentures with The New York Stock Exchange prior to the Closing Date; (e) The Company shall have delivered to the Holder, Lazard Frères & Co.
